DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: UNMANNED AERIAL VEHICLE INCLUDING TRANSVERSELY EXTENDING SUPPORT BOOMS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The following claims are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 11,117,660. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘660 claims anticipate the instant claimed invention as follows:
Claim 1 is anticipated by claim 1 of ‘660.
Claim 2 is anticipated by claim 2 of ‘660.
Claim 3 is anticipated by claim 5 of ‘660.
Claim 4 is anticipated by claim 1 of ‘660.
Claim 5 is anticipated by claim 6 of ‘660.
Claim 6 is anticipated by claim 7 of ‘660.
Claim 7 is anticipated by claim 7 of ‘660.
Claim 8 is anticipated by claim 1 of ‘660.
Claim 9 is anticipated by claim 1 of ‘660.
Claim 10 is anticipated by claim 1 of ‘660.
Claim 11 is anticipated by claim 1 of ‘660.
Claim 12 is anticipated by claim 10 of ‘660.
Claim 13 is anticipated by claim 8 of ‘660.
Claim 14 is anticipated by claim 8 of ‘660.
Claim 15 is anticipated by claim 8 of ‘660.
Claim 16 is anticipated by claim 1 of ‘660.
Claim 17 is anticipated by claim 1 of ‘660.
Claim 18 is anticipated by claim 2 of ‘660.
Claim 19 is anticipated by claim 5 of ‘660.
Claim 20 is anticipated by claim 1 of ‘660.
Claim 21 is anticipated by claim 6 of ‘660.
Claim 22 is anticipated by claim 7 of ‘660.
Claim 23 is anticipated by claim 1 of ‘660.
Claim 24 is anticipated by claim 1 of ‘660.
Claim 25 is anticipated by claim 1 of ‘660.
Claim 26 is anticipated by claim 1 of ‘660.
Claim 27 is anticipated by claim 10 of ‘660.
Claim 28 is anticipated by claim 8 of ‘660.
Claim 29 is anticipated by claim 1 of ‘660.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Examples include “means for positioning” in claim 17. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a first support boom coupled to the vehicle body at a first end and extending outwardly from the opposing longitudinal sides of the vehicle body” which is indefinite, because it is unclear how the first support boom can be coupled to the vehicle at a first end, i.e., at a single location, when the first support boom is disclosed by Applicant as comprising two different sections which are each individually coupled to opposing sides of the fuselage and independently positionable about a sweep angle. Even if the components of the first support boom were considered together, then it would logically be coupled to the fuselage at a middle portion, not at an end. The similar recitation of “a second support boom” is likewise rejected, claim 17 is likewise rejected, and dependent claims 2-26 and 18-29 fail to cure the deficiency.
Claim 8 recites “a first wedge-shaped spacer configured…to position the first boom axis of the first support boom at a sweep angle relative to the first transverse axis” which is indefinite because the first boom is disclosed as extending outwardly from opposing sides of the fuselage in Figure 1. There is no logical way that the first boom axis can be configured at a single sweep angle when the two sides of the first support boom are each being swept back at a sweep angle, as shown in Figure 8. Instead, Figure 8 clearly shows that left and right portions of the first support boom each have their own independent sweep angle when the wedge is installed. In other words, the two boom axes 202 shown in Figure 8 cannot be considered to form a single axis they are at an angle to one another, and thus do not form a straight line. Claims 9, 17, 23, and 24 are likewise rejected, and dependent claims 18-22 and 25-29 fail to cure the deficiency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 16 and 29 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 1 already requires that the first and second support booms are “extending outwardly from the opposing longitudinal sides of the vehicle body”. Logically, the only direction that is “outwardly” from the vehicle body is the transverse direction. Therefore, when claim 16 recites that the first and second support booms extend “at least partially in the transverse direction”, the scope of said recitation is already necessarily covered in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 10-12, 16-17, 19-21, 25-227, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw (US 2012/0119016 A1).
Regarding claim 1, Shaw discloses an unmanned aerial vehicle (abstract), the vehicle comprising: 
a vehicle body (fuselage 14; fig. 1A) defining a longitudinal direction and a transverse direction (as shown in fig. 1A), the vehicle body having opposing longitudinal sides (as shown in fig. 1A) and defining an internal cavity (para. [0052], regarding the fuselage 14 includes front and rear canopies 15, which in the particular embodiment depicted are transparent for visibility by person(s) who may be inside the fuselage), the vehicle body defining a first transverse axis and a second transverse axis positioned rearward of the first transverse axis (in line with the attachment points of the forwardmost and rearmost sets of support arms 26, respectively, as shown in fig. 1D); 
a first support boom (the forwardmost of support arms 26 taken together, as shown in fig. 1A) coupled to the vehicle body (14) at a first end (as shown in fig. 1A; see related rejection under §112(b) detailed hereinabove) and extending outwardly from the opposing longitudinal sides of the vehicle body along a first boom axis (the forwardmost set of support arms 26 are configured to extend straight out from the fuselage 14, as shown in fig. 1A); 
a second support boom (the rearmost set of support arms 26 taken together; fig. 1A) coupled to the vehicle body (14) at a first end (as shown in fig. 1A; see related rejection under §112(b) detailed hereinabove) and extending outwardly from the opposing longitudinal sides of the vehicle body along a second boom axis (the rearmost set of support arms 26 are configured to extend straight out from the fuselage 14, as shown in fig. 1A); 
a plurality of electric motors (shown as engines 32 in fig. 1A, which may be configured as electric motors per para. [0067]) coupled to the first support boom and the second support boom (as shown in fig. 1A), wherein at least one electric motors of the plurality of electric motors is positioned on each of the first support boom and the second support boom (engines 32 are positioned on the opposing ends of each of the first and second support booms, as shown in fig. 1A); 
a plurality of rotors (propellers 24; fig. 1A), each of the plurality of rotors coupled to a respective one of the plurality of electric motors (engines 32), wherein each of the plurality of rotors comprises a propeller (24) configured to rotate in flight about a rotation axis in a rotation plane angled with respect to a longitudinal axis of the vehicle body by a tilt angle (as shown in fig. 1C); and 
a propulsion system in electrical communication with the plurality of electric motors (para. [0067], regarding electricity could also be provided by a conventional engine that consumes fuel (e.g., gas, diesel, jet fuel, hydrogen, etc.) and acts as a generator to provide electricity to the electric motors and/or batteries in a so-called “hybrid” arrangement),
wherein the longitudinal axis of the vehicle body (14) is configured to remain substantially level during horizontal flight parallel to the longitudinal direction of the vehicle body (as shown in fig. 4, which depicts a forward flight configuration).

Regarding claim 17, Shaw discloses an unmanned aerial vehicle (abstract), the vehicle comprising: 
a vehicle body (fuselage 14; fig. 1A) defining a longitudinal direction and a transverse direction (as shown in fig. 1A), the vehicle body having opposing longitudinal sides (as shown in fig. 1A) and defining an internal cavity (para. [0052], regarding the fuselage 14 includes front and rear canopies 15, which in the particular embodiment depicted are transparent for visibility by person(s) who may be inside the fuselage), the vehicle body defining a first transverse axis and a second transverse axis positioned rearward of the first transverse axis (in line with the attachment points of the forwardmost and rearmost sets of support arms 26, respectively, as shown in fig. 1D); 
a first support boom (the forwardmost of support arms 26 taken together, as shown in fig. 1A) coupled to the vehicle body (14) at a first end (as shown in fig. 1A; see related rejection under §112(b) detailed hereinabove) and extending outwardly from the opposing longitudinal sides of the vehicle body along a first boom axis (the forwardmost set of support arms 26 are configured to extend straight out from the fuselage 14, as shown in fig. 1A); 
a second support boom (the rearmost set of support arms 26 taken together; fig. 1A) coupled to the vehicle body (14) at a first end (as shown in fig. 1A; see related rejection under §112(b) detailed hereinabove) and extending outwardly from the opposing longitudinal sides of the vehicle body along a second boom axis (the rearmost set of support arms 26 are configured to extend straight out from the fuselage 14, as shown in fig. 1A); 
a means for positioning at least one of the first boom axis of the first support boom or the second boom axis of the second support boom at a sweep angle relative to the respective first or second transverse axis (para. [0056], regarding the support arms 26 are secured to the flight vehicle portion 20 at their proximal ends 28 at a rotational hinge-like structure about which the support arms may pivot away from and against the flight vehicle portion 20; as shown in figs. 3A-3D);
a plurality of electric motors (shown as engines 32 in fig. 1A, which may be configured as electric motors per para. [0067]) coupled to the first support boom and the second support boom (as shown in fig. 1A), wherein at least one electric motor of the plurality of electric motors is positioned on each of the first support boom and the second support boom (engines 32 are positioned on the opposing ends of each of the first and second support booms, as shown in fig. 1A); 
a plurality of rotors (propellers 24; fig. 1A), each of the plurality of rotors coupled to a respective one of the plurality of electric motors (engines 32), wherein each of the plurality of rotors comprises a propeller (24) configured to rotate in flight about a rotation axis in a rotation plane angled with respect to a longitudinal axis of the vehicle body by a tilt angle (as shown in fig. 1C); and 
a propulsion system in electrical communication with the plurality of electric motors (para. [0067], regarding electricity could also be provided by a conventional engine that consumes fuel (e.g., gas, diesel, jet fuel, hydrogen, etc.) and acts as a generator to provide electricity to the electric motors and/or batteries in a so-called “hybrid” arrangement),
wherein the longitudinal axis of the vehicle body (14) is configured to remain substantially level during horizontal flight parallel to the longitudinal direction of the vehicle body (as shown in fig. 4, which depicts a forward flight configuration).

Regarding claims 3 and 19, Shaw discloses the invention in claims 1 and 17, and further discloses wherein a rotation axis of each of the at least two electric motors (32) coupled to the second support boom is offset in a transverse direction from a rotation axis of each of the at least two adjacent electric motors coupled to the first support boom (per para. [0056], the support arms 26 if pivotable away from and against the flight vehicle portion 20, allowing the rearmost support arms 26 to be pivoted outward while the forwardmost support arms 26 to be pivoted inward, or vice versa, as shown in figs. 1D and 3A).

	Regarding claims 4 and 20, Shaw discloses the invention in claims 1 and 17, and further discloses at least one drag-reducing fairing (airfoil 62; fig. 2A and 2B) rotatably coupled to at least one of the first and second support booms (para. [0077], regarding airfoil 62 can rotate about axis 64 of the support arm 26), the at least one drag-reducing fairing being a passively controlled fairing configured to be rotatably biased in response to aerodynamic forces acting on the drag-reducing fairing (para. [0077], regarding airfoil 62 may rotate freely in response to gravity or airflow);

Regarding claims 5 and 21, Shaw discloses the invention in claims 4 and 20, and further discloses wherein the drag-reducing fairing is configured to trim to an angle of attack in a range of between about zero to about eight degrees during forward flight parallel to the longitudinal direction of the vehicle body (para. [0077], regarding the airfoil 62 can be rotated forward to a more horizontal position for forward flight, which enables the airfoil to reduce drag while also generating lift; fig. 2A).

Regarding claim 6, Shaw discloses the invention in claim 5, and further discloses wherein the drag-reducing fairing defines an airfoil shape (62).

Regarding claims 10-11 and 25-26, Shaw discloses the invention in claims 1 and 17, and further discloses wherein at least two electric motors/a pair of the plurality of electric motors (32) are positioned on each of the first support boom and the second support boom (as shown in fig. 1A).

Regarding claims 12 and 27, Shaw discloses the invention in claims 11 and 26, and further discloses wherein the rotation directions of the rotors (24) coupled to the respective first and second pairs of electric motors (32) is in opposition for each pair of electric motors (para. [0053], regarding the propellers 24 extending from the airframe left side 40 may have a rotational direction in a generally counterclockwise fashion when viewed from above, while the propellers 24 extending from the airframe right side 42 may have a rotational direction in a generally clockwise fashion when viewed from above).

Regarding claims 16 and 29, Shaw discloses the invention in claims 1 and 17, and further discloses wherein the first support boom (26) extends outwardly from the opposing longitudinal sides of the vehicle body at least partially in the transverse direction (fig. 1A) and wherein the second support boom (26) extends outwardly from the opposing longitudinal sides of the vehicle body at least partially in the transverse direction (fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2012/0119016 A1) in view of Armstrong et al. (US 2016/0365810 A1), hereinafter Armstrong.
Regarding claims 2 and 18, Shaw discloses the invention in claims 1 and 17, and further discloses wherein the propulsion system comprises a hybrid propulsion system (see again [0067]) comprising: 
a combustion engine (para. [0067], regarding electricity could be provided by a conventional engine that consumes fuel) positioned within the internal cavity of the body (para. [0052], regarding one or more engines could be positioned within the vehicle 10 itself); 
an electric generator (para. [0067], regarding the engine acts as a generator to provide electricity) positioned within the internal cavity of the body (see again para. [0052]).
Shaw does not appear to specifically disclose an electrical bus operatively coupled to the electric generator; wherein each of the plurality of electric motors is electrically coupled to the electrical bus.
However, Armstrong is in the field of electric propulsion systems for aircraft (para. [0002]) and teaches an electrical bus (AC power bus 16; fig. 1) operatively coupled to the electric generator (AC generator 2; fig. 1); wherein each of the plurality of electric motors (motors 6A-6C; fig. 1) is electrically coupled to the electrical bus (as shown in fig. 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the unmanned aerial vehicle of Shaw to include an electrical bus operatively coupled to the electric generator; wherein each of the plurality of electric motors is electrically coupled to the electrical bus as taught by Armstrong in order to ensure that power from the generator is properly distributed to the motors (see Armstrong, para. [0019]).

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2012/0119016 A1) in view of LeGrand, III et al. (US 9,598,169 B1), hereinafter LeGrand.
Regarding claims 7 and 22, Shaw discloses the invention in claims 6 and 21, and with respect to claim 22, further discloses that the drag-reducing fairing defines an airfoil shape (62), but does not appear to specifically disclose wherein the drag-reducing fairing comprises a counterweight extending from a leading edge of the fairing.
However, LeGrand is in the field of VTOL aircraft propellers (abstract) and teaches wherein the drag-reducing fairing (single blade propeller 102; fig. 1B) comprises a counterweight (counterweight 106; fig. 1B) extending from a leading edge of the fairing (col. 4, lines 36-39, regarding the single blade propeller 102 may weathervane in the wind, coming to a stop with the aerodynamic blade oriented away from the direction of travel; fig. 1B).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the unmanned aerial vehicle of Shaw such that the drag-reducing fairing comprises a counterweight extending from a leading edge of the fairing as taught by LeGrand in order to ensure that the drag-reducing fairing can freely rotate in the air flow while being biased towards a level orientation (see LeGrand, col. 4, lines 32-44). 

Claims 13-15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2012/0119016 A1) in view of Armstrong et al. (US 2016/0365810 A1), hereinafter Armstrong, as applied to claims 2 and 18 above, and further in view of Caubel et al. (US 2016/0130015 A1), hereinafter Caubel.
Regarding claims 13 and 28, Shaw discloses the invention in claims 2 and 18, but does not appear to specifically disclose wherein the hybrid propulsion system further comprises a vibration isolation system configured to reduce vibration transferred from the propulsion system to the vehicle body.
However, Caubel is in the field of vibration absorbing plates for drones (abstract) and teaches a vibration isolation system configured to reduce vibration transferred from the propulsion system to the vehicle body (para. [0004], regarding elastic interface absorbs mechanical vibrations caused by motors and propellers, so that the vibrations do not disturb the sensors of the unit).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the unmanned aerial vehicle of Shaw such that the hybrid propulsion system further comprises a vibration isolation system configured to reduce vibration transferred from the propulsion system to the vehicle body as taught by Caubel in order to ensure that the vibrations from the vehicle’s engines do not disturb the operation of any sensors that are on the vehicle (see Caubel, para. [0004]).

Regarding claim 14, Shaw as modified discloses the invention in claim 13, but does not appear to specifically disclose wherein the vibration isolation system comprising an engine mounting plate and a body mounting plate, wherein the body mounting plate is secured to the vehicle body and the engine is secured to the engine mounting plate.
However, Caubel teaches the vibration isolation system comprising an engine mounting plate (frame 12; fig. 1) and a body mounting plate (plate 22; fig. 1), wherein the body mounting plate is secured to the vehicle body (via screws 76; fig. 1) and the engine is secured to the engine mounting plate (propellant unit 16 are secured to the frame 12 via arms 14, as shown in fig. 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the unmanned aerial vehicle of Shaw such that the vibration isolation system comprising an engine mounting plate and a body mounting plate, wherein the body mounting plate is secured to the vehicle body and the engine is secured to the engine mounting plate as taught by Caubel in order to ensure that the vibrations from the vehicle’s engines do not disturb the operation of any sensors that are on the vehicle (see Caubel, para. [0004]).

Regarding claim 15, Shaw as modified discloses the invention in claim 14, but does not appear to specifically disclose wherein the engine mounting plate is secured to the body mounting plate by a plurality of vibration isolation spacers, and wherein at least one of the vibration isolation spacers comprises a body formed from an elastomeric material.
However, Caubel teaches wherein the engine mounting plate is secured to the body mounting plate by a plurality of vibration isolation spacers (spacers 26; fig. 1), and wherein at one of the vibration isolation spacers (26) comprises a body formed from an elastomeric material (para. [0030], regarding each spacer 26 comprises a strut 28 made of elastomeric material).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the unmanned aerial vehicle of Shaw such that the engine mounting plate is secured to the body mounting plate by a plurality of vibration isolation spacers, and wherein at least one of the vibration isolation spacers comprises a body formed from an elastomeric material as taught by Caubel in order to ensure that the vibrations from the vehicle’s engines do not disturb the operation of any sensors that are on the vehicle (see Caubel, para. [0004]).
Allowable Subject Matter
Claims 8-9 and 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647